ORDER
ON PETITION FOR REHEARING EN BANC
PER CURIAM.
Appellees Stryker Corporation, Stryker Puerto Rico, Ltd., and Stryker Sales Corporation filed a petition for rehearing en banc. A response to the petition was invited by the court and filed by appellants Zimmer, Inc. and Zimmer Surgical, Inc. Leave to file a reply was granted, and a reply was filed by the appellees. The petition was initially referred to the panel that heard the appeal. In a separate order issued today, the panel withdrew the opinion and replaced it with a revised opinion.
The petition, response, reply, and revised opinion were referred to the circuit judges who are in regular active service.
Upon consideration thereof,
It Is Ordered That:
(1) The petition for rehearing en banc is denied.
(2) The mandate of the court will issue March 30, 2015.